UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-6021


JEROME CAPELTON,

                Petitioner - Appellant,

          v.

WARDEN,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.      R. Bryan Harwell, District
Judge. (6:14-cv-01997-RBH)


Submitted:   September 22, 2016           Decided:   October 26, 2016


Before KEENAN and    HARRIS,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jerome Capelton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jerome Capelton, a federal prisoner, appeals the district

court’s    order       accepting      the    recommendation             of    the     magistrate

judge     and    denying       relief       on       his   28    U.S.C.        § 2241       (2012)

petition.        “[W]e may affirm a district court’s ruling on any

ground apparent in the record,” United States ex rel. Drakeford

v. Tuomey, 792 F.3d 364, 375 (4th Cir. 2015), and we may take

judicial notice of court records, see City of Charleston v. A

Fisherman’s Best, Inc., 310 F.3d 155, 172 (4th Cir. 2002).                                       The

United    States       Court     of   Appeals          for      the    First        Circuit     has

recently noted that Capelton has three predicate convictions for

controlled       substance       offenses        supporting           his    career       offender

status.         Capelton    v.     United        States,        No.    15-2163        (1st      Cir.

Nov. 30, 2015).           Thus, even assuming Capelton may successfully

challenge       his      predicate       larceny           conviction          in     a    § 2241

proceeding,       he    would    remain      a       career     offender       based       on   the

convictions identified by the First Circuit, and he would be

entitled    to    no     relief.        Accordingly,            we    affirm    the       district

court’s     order.         Capelton         v.       Warden,     No.        6:14-cv-01997-RBH

(D.S.C. Nov. 18, 2014).               We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials       before    this     court     and       argument        would    not       aid    the

decisional process.

                                                                                          AFFIRMED

                                                 2